Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 09/30/2019 in which claims 1-20 are pending and are being examined.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 10/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 15 and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Copending Application APP 16/588,347. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Copending Application and is covered by the Application since the Application and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Copending Application 16/588,347
Instant Application:-16/588,267
1. A vehicle comprising: a time-of-flight sensor configured to generate data based on light received at a receiver of the time-of-flight sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to perform acts comprising: receiving, from the time-of-flight sensor, first sensor data comprising a plurality of first phase frames, the first phase frames comprising first phase values for pixels of the receiver, and the first sensor data being associated with a first exposure time; receiving, from the time-of-flight sensor, second sensor data comprising a plurality of second phase frames, the second phase frames comprising second phase values for the pixels of the receiver, and the second sensor data being associated with a second exposure time shorter than the first exposure time; determining first intensity information from the first phase values and second intensity information from the second phase values; determining, based at least in part on the first intensity information and the second intensity information, a saturation value associated with the first exposure and the second exposure; generating, based on the saturation value, a signal to alter one or more of the first exposure time, the second exposure time, or an illumination intensity associated with the time-of-flight sensor; and sending the signal to the time-of-flight sensor.
4. The vehicle of claim 1, the acts further comprising: determining a saturation threshold; and determining that the saturation value is equal to or greater than the saturation threshold, wherein the signal comprises a signal to decrease the first exposure time to a third exposure time shorter than the first exposure time.
5. The vehicle of claim 4, the acts further comprising: receiving, from the time-of-flight sensor with the updated first exposure time and the updated second exposure time, third sensor data; determining, based at least in part on the third sensor data, information about an object in the environment; determining a trajectory through the environment relative to the object; and controlling the vehicle to travel along the trajectory.
1. A vehicle comprising: a time-of-flight sensor configured to generate data based on light received at a receiver of the time-of-flight sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to perform acts comprising: receiving, from the time-of-flight sensor, first sensor data comprising a plurality of first phase frames, the first phase frames comprising first phase values for pixels of the receiver, and the first sensor data being associated with a first exposure time; receiving, from the time-of-flight sensor, second sensor data comprising a plurality of second phase frames, the second phase frames comprising second phase values for the pixels of the receiver, and the second sensor data being associated with a second exposure time shorter than the first exposure time; determining, based at least in part on the first sensor data and the second sensor data, a plurality of unreliable pixels of the pixels; determining first intensity information from the first phase values and second intensity information from the second phase values, the first intensity information comprising an intensity pixel; determining, based at least in part on the number of unreliable pixels, the first intensity information, and the second intensity information, a saturation value associated with the first exposure and the second exposure; determining, based on the saturation value, a threshold intensity; determining that a measured intensity of the intensity pixel is greater than or equal to the threshold intensity; and generating filtered data comprising a portion of the first intensity information, the filtered data including, based on the measured intensity being greater than the threshold intensity, at least one of the measured intensity for the intensity pixel or a measured depth of a depth pixel corresponding to the intensity pixel.


As demonstrated, the claim of Copending Application 16/588,347 anticipate the features of the claim of instant application 16/588,267. 
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer. 

		
Examiner’s Note

Claims 1-5 refer to "A vehicle”, Claims 6-14 refer to "A system”, and Claims 15-20 refer to "A method”. Claims 6-20 are similarly rejected in light of rejection of claims 1-5, any obvious combination of the rejection of claims 1-5, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (US 20210044767 A1) in view of Miki et al. (US 20190195991 A1), hereinafter Miki, further in view of Drinkard et al. (US 20130076866 A1), hereinafter Drinkard.
	
	Regarding claim 1, Rajasekaran discloses a vehicle comprising (Abstract): a time-of-flight sensor configured to generate data based on light received at a receiver of the time-of-flight sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to perform acts comprising ([0003]): receiving, from the time-of-flight sensor, first sensor data comprising a plurality of first phase frames, the first phase frames comprising first phase values for pixels of the receiver, and the first sensor data being associated with a first exposure time (Fig. 11, element 1101); receiving, from the time-of-flight sensor, second sensor data comprising a plurality of second phase frames, the second phase frames comprising second phase values for the pixels of the receiver, and the second sensor data being associated with a second exposure time shorter than the first exposure time (Fig. 11, element 1123); determining, based at least in part on the first sensor data and the second sensor data, a plurality of unreliable pixels of the pixels ([0017], [0027], [0034]-[0036], [0053]-[0054]); determining first intensity information from the first phase values and second intensity information from the second phase values, the first intensity information comprising an intensity pixel; determining, based at least in part on the number of unreliable pixels, the first intensity information, and the second intensity information, a saturation value associated with the first exposure and the second exposure; determining, based on the saturation value, a threshold intensity ([0017], [0027], [0034]-[0036], [0053]-[0054]); determining that a measured intensity of the intensity pixel is greater than or equal to the threshold intensity; and generating filtered data comprising a portion of the first intensity information, the filtered data including, based on the measured intensity being greater than the threshold intensity, at least one of the measured intensity for the intensity pixel or a measured depth of a depth pixel corresponding to the intensity pixel ([0017], [0027], [0034]-[0036], [0053]-[0054]).
	Rajasekaran discloses all the elements of claim 1 but Rajasekaran does not appear to explicitly disclose in the cited section the first phase values and second intensity information from the second phase values.
	However, Miki from the same or similar endeavor teaches the first phase values and second intensity information from the second phase values ([0296], [0303]-[0308]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajasekaran to incorporate the teachings of Miki for effective distance measurement (Miki, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Rajasekaran in view of Miki discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section unreliable pixels.
	However, Drinkard from the same or similar endeavor teaches unreliable pixels ([0006], [0060]-[0061], [0101]-[0109]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajasekaran in view of Miki to incorporate the teachings of Drinkard for improved operation of visual systems (Drinkard, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Rajasekaran in view of Miki further in view of Drinkard discloses the vehicle of claim 1, the acts further comprising: determining that a second measured intensity of a second intensity pixel in the first intensity information is equal to or less than the threshold intensity, wherein the filtered data excludes information associated with the second intensity pixel based at least in part on the second measured intensity being equal to or less than the threshold intensity (Rajasekaran, Fig. 11, [0017], [0027], [0034]-[0036], [0053]-[0054], Miki, [0167], [0296], [0303]-[0308], Drinkard, [0006], [0060]-[0061], [0101]-[0109]).  

	Regarding claim 3, Rajasekaran in view of Miki further in view of Drinkard discloses the vehicle of claim 1, the acts further comprising: determining, based at least in part on the filtered data, an object in an environment of the vehicle; and controlling the vehicle relative to the object (Rajasekaran, Fig. 11, [0021], [0017], [0027], [0034]-[0036], [0053]-[0054], Miki, Fig. 9, [0028], [0124]-[0125], [0167], [0190]-[0194], [0296], [0303]-[0308], Drinkard, [0006], [0060]-[0061], [0101]-[0109]).  

	Regarding claim 4, Rajasekaran in view of Miki further in view of Drinkard discloses the vehicle of claim 1, wherein the saturation value is based at least in part on one or more of a number of high energy pixels of the first sensor data, a number of high energy pixels of the second sensor data, or a number of medium energy pixels of the first sensor data (Rajasekaran, Fig. 11, [0021], [0017], [0027], [0034]-[0036], [0053]-[0054], Miki, Fig. 9, [0028], [0124]-[0125], [0167], [0190]-[0194], [0201], [0296], [0303]-[0308], Drinkard, [0006], [0060]-[0061], [0101]-[0109], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Rajasekaran in view of Miki further in view of Drinkard discloses the vehicle of claim 1, wherein the first exposure time is from about four-times to about eight-times the length of the second exposure time (Rajasekaran, Fig. 11, [0003], [0021], [0017], [0027], [0034]-[0036], [0053]-[0054], Miki, Fig. 9, Fig. 17, [0028], [0124]-[0125], [0167], [0190]-[0194], [0201], [0296], [0303]-[0308], Drinkard, [0006], [0046], [0060]-[0061], [0101]-[0109], it is obvious to the ordinary skill in the art).

Regarding claim 6-20, See Examiner’s Note. Regarding claim 8, Drinkard, [0094], pixels are measured with a reference; Regarding claim 10, Drinkard, [0060], average, it is obvious to the ordinary skill in the art.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487